               Case 2:19-cv-00358-JS Document 80 Filed 09/02/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 JOHN DOE,                                               Case Number: 2:19-cv-00358

 Plaintiff-,                                             Judge: SANCHEZ

 v.                                                      REQUEST          FOR      ENTRY         OF
                                                         DEFAULT
 UNIVERSITY OF THE SCIENCES.

 Defendants-Appellees




        TO THE CLERK:

        Plaintiff respectfully requests that the Clerk of Court enter Default against Defendant

University of the Sciences, pursuant to Federal Rule of Civil Procedure 55(a). In support of this request

Plaintiff relies upon the record in this case and the declaration submitted herein, and observes that

Defendant has failed to plead as required by Fed. R. Civ. P. 12(a)(4)(A).


                                                        Respectfully submitted,

                                                                /s/ Riley Ross
                                                        Riley H. Ross III
                                                        MINCEY FITZPATRICK ROSS, LLC
                                                        Two Penn Center
                                                        1500 JFK Blvd., Suite 1525
                                                        Philadelphia, PA 19102

                                                        Joshua Adam Engel (OH 0075769)
                                                                Pro hac vice
                                                        ENGEL AND MARTIN, LLC
                                                        4660 Duke Drive, Ste. 101
                                                        Mason, OH 45040
                                                        (513) 445-9600
                                                        (513) 492-8989 (Fax)
                                                        engel@engelandmartin.com

                                                   1
           Case 2:19-cv-00358-JS Document 80 Filed 09/02/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically served via the ECF System this
September 2, 2020 upon all counsel of record.

                                                            /s/ Riley Ross
                                                     Riley H. Ross III




                                                 2
